Exhibit 10.1

 

LOGO [g372952g77r83.jpg]

May 2, 2012

Richard Paul Bryce, M.D.

 

Re: EMPLOYMENT OFFER LETTER

Dear Richard:

Puma Biotechnology, Inc., a Delaware corporation (the “Company”) is pleased to
offer you the position of Senior Vice President, Clinical Research and
Development of the Company on the following terms, effective as of June 20, 2012
(the “Effective Date”):

1. POSITION, DUTIES AND RESPONSIBILITIES. As of the Effective Date, the Company
will employ you as its Senior Vice President, Clinical Research and Development.
In such capacity, you will have such duties and responsibilities as are normally
associated with such position. Your duties may be changed from time to time by
the Company in its discretion. You will report to the Chief Executive Officer or
such other individual as the Company may designate, and will work at the
Company’s offices located in San Francisco, California, or such other location
as the Company may designate, except for travel to other locations as may be
necessary to fulfill your responsibilities. At the Company’s request, you will
serve the Company and/or its subsidiaries and affiliates in other offices and
capacities in addition to the foregoing without additional compensation.

2. BASE COMPENSATION. During your employment with the Company, the Company will
pay you a base salary of $315,000 per year (the “Base Salary”), less payroll
deductions and all required withholdings, payable in installments in accordance
with the Company’s normal payroll practices (but in no event less often than
monthly) and prorated for any partial pay period of employment. Your Base Salary
may be subject to adjustment pursuant to the Company’s policies as in effect
from time to time.

3. ANNUAL BONUS. In addition to the Base Salary set forth above, you will be
eligible to receive an annual discretionary cash bonus (pro-rated for any
partial year of service), based on the attainment of performance metrics and/or
individual performance objectives, in each case, established and evaluated by
the Company in its sole discretion (the “Annual Bonus”). Your target Annual
Bonus shall be 35% of your Base Salary, but the actual amount of your Annual
Bonus may be more or less (and may equal zero), depending on the attainment of
applicable performance criteria. Payment of any Annual Bonus(es), to the extent
any Annual Bonus(es) become payable, will be contingent upon your continued
employment through the applicable payment date.

 

10880 Wilshire Blvd. Suite 2150 Los Angeles, California 90024

424.248.6500 Phone 424.248-6501 Fax



--------------------------------------------------------------------------------

4. SIGNING BONUS. In connection with entering into this offer letter, you will
be paid a signing bonus equal to $50,000 (the “Signing Bonus”) within fifteen
days after the Effective Date. You and the Company acknowledge and agree that
the Signing Bonus will not be earned to any extent prior to the second
anniversary of the Effective Date and will only be earned on the second
anniversary of the Effective Date if you remain actively employed by the Company
through such second anniversary. In the event that your employment with the
Company terminates for any reason (a) prior to or on the first anniversary of
the Effective Date, you hereby agree to repay to the Company the Signing Bonus,
in full, on the date of termination; or (b) after the first anniversary of the
Effective Date but prior to the second anniversary of the Effective Date, you
hereby agree to repay to the Company, on the date of termination, 50% of the
Signing Bonus.

5. RELOCATION EXPENSES. In conjunction with the relocation of your residence to
the Los Angeles, California greater metropolitan area, the Company will pay or
reimburse you for all reasonable moving expenses (including without limitation
packing, shipping, insurance, airfare for residence site visits with family and
temporary housing), in a total amount not to exceed $15,000, incurred by you no
later than December 31, 2012 in connection with such relocation (the “Relocation
Expenses”). To the extent that any payments or reimbursements provided to you
under this offer letter (including this Section 5) are deemed to constitute
compensation to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would
apply, in no event will such payments or reimbursements be made later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year will not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and your right to such payments or reimbursement will
not be subject to liquidation or exchange for any other benefit. Subject to the
foregoing, the Relocation Expenses will be paid within ten (10) business days of
your delivery to the Company of receipts evidencing such expenses. In the event
that your employment with the Company terminates for any reason (a) prior to or
on the first anniversary of the Effective Date, you hereby agree to repay in
full, on the date of termination, to the Company any Relocation Expenses paid or
reimbursed by the Company prior to such date of termination; or (b) after the
first anniversary of the Effective Date but prior to the second anniversary of
the Effective Date, you hereby agree to repay to the Company, on the date of
termination, 50% of the Relocation Expenses paid or reimbursed by the Company
prior to such date of termination.

6. STOCK OPTION. In connection with entering into this offer letter, following
the commencement of your employment with the Company and provided that you are
employed by the Company on the date of grant, the Company will grant you an
option to purchase 105,000 shares of the Company’s common stock (the “Stock
Option”) at a per share exercise price equal to the Fair Market Value of a share
of the Company’s common stock on the date of grant (as determined in accordance
with the Company’s 2011 Incentive Award Plan). Subject to your continued
employment with the Company through the applicable vesting date, 1/3rd of the
shares underlying the Stock Option will vest on the first anniversary of the
Effective Date and 1/36th of the shares underlying the Stock Option will vest on
each monthly anniversary of the Effective Date thereafter. Subject to the
foregoing, the terms and conditions of the Stock Option will be set forth in a
separate award agreement in such form as is prescribed by the Company, to be
entered into by the Company and you.

 

2



--------------------------------------------------------------------------------

7. BENEFITS AND VACATION. You will be eligible to participate in all health,
welfare, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time for the benefit of its
similarly situated employees, subject to the terms and conditions thereof. To
the extent that you properly elect to participate in the Company’s applicable
medical, dental and/or prescription benefit plans, the Company will pay the
premiums for you and your dependents under such plans while you remain employed
by the Company, provided, however, that the Company shall have no obligation to
pay any such premiums if doing so would result in a violation of law and/or the
imposition of penalty or excise taxes on the Company. In addition, you will be
eligible for other standard benefits, such as sick leave, vacations and
holidays, in each case, to the extent available under, and in accordance with,
Company policy applicable generally to other similarly situated employees of the
Company; provided, however, that you shall be entitled to take up to four
(4) weeks’ vacation per calendar year. Notwithstanding the foregoing, nothing
contained in this Section 7 shall, or shall be construed so as to, obligate the
Company or its affiliates to adopt, sponsor, maintain or continue any benefit
plans or programs at any time.

8. CONFIDENTIAL AND PROPRIETARY INFORMATION. This offer of employment is
contingent upon your execution of the Proprietary Information and Inventions
Agreement, attached hereto as Exhibit A.

9. NON-SOLICITATION. You further agree that during the term of such employment
and for one (1) year after your employment is terminated, you will not directly
or indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with the Company to terminate
their employment, agency, or other relationship with the Company or to render
services for or transfer their business from the Company and you will not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

10. AT-WILL EMPLOYMENT; AMENDMENT. Your employment with the Company is
“at-will,” and either you or the Company may terminate your employment for any
reason whatsoever (or for no reason) upon written notice of such termination to
the other party. This at-will employment relationship cannot be changed except
in a writing signed by you and an authorized representative of the Company. This
agreement may not be amended except by a signed writing executed by the parties
hereto.

11. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by all Company rules, regulations and policies as set forth in the
Company’s employee handbook or as otherwise promulgated.

12. WITHHOLDING. The Company may withhold from any amounts payable under this
offer letter such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

13. ENTIRE AGREEMENT. As of the Effective Date, this offer letter, together with
the Stock Option Agreement and Proprietary Information and Inventions Agreement,
comprises the

 

3



--------------------------------------------------------------------------------

final, complete and exclusive agreement between you and the Company with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
representative of the Company. You agree that any such agreement, offer or
promise between you and any representative of the Company is hereby terminated
and will be of no further force or effect, and you acknowledge and agree that
upon your execution of this offer letter, you will have no right or interest in
or with respect to any such agreement, offer or promise.

14. CHOICE OF LAW. This offer letter shall be interpreted and construed in
accordance with California law without regard to any conflicts of laws
principles.

15. PROOF OF RIGHT TO WORK. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this offer letter in the space provided below for
your signature and returning it to the Company’s President and Chief Executive
Officer. Please retain one fully-executed original for your files.

 

Sincerely,  

Puma Biotechnology, Inc.

a Delaware corporation

 

By:  

  /s/ Alan H. Auerbach

Name:   Alan H. Auerbach Title:   President and Chief Executive Officer

 

Accepted and Agreed,

this 3rd day of May, 2012

 

By:  

/s/ Richard Paul Bryce

    Richard Paul Bryce, M.D.